In a proceeding pursuant to CPLR article 78 to review a determi*683nation of the respondent Board of Standards and Appeals of the City of New York, dated January 17, 1989, which denied the petitioner’s application for an area variance, the petitioner appeals from an order and judgment (one paper) of the Supreme Court, Kings County (Hutcherson, J.), dated August 28, 1989, which dismissed the proceeding.
Ordered that the order and judgment is affirmed, with costs.
We agree with the Supreme Court’s conclusion that the petitioner failed to demonstrate that strict compliance with the zoning resolution will cause practical difficulties (see generally, Matter of Fuhst v Foley, 45 NY2d 441; Matter of Cowan v Kern, 41 NY2d 591). Inasmuch as the denial of the area variance under the circumstances of this case was not illegal, arbitrary or an abuse of discretion, the proceeding was properly dismissed (see, Matter of Faham v Bockman, 151 AD2d 665). Kooper, J. P., Sullivan, Miller and O’Brien, JJ., concur.